— Motion by the People for reargument of an appeal from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered September 20,1982, convicting defendant of a scheme to defraud in the first degree, criminal facilitation in the fourth degree (10 counts) and altering a mileage registering device (11 counts), upon a jury verdict, and imposing sentence.
Motion granted, the opinion, decision slip, and order of this court, all dated March 5, 1984 (99 AD2d 361), are recalled and vacated, and the following decision is substituted therefor:
Judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered September 20, 1982, affirmed.
By consenting to the trial court’s charge, defendant has waived his objection to the jury’s consideration of criminal facilitation in the fourth degree as a lesser included offense of grand larceny in the third degree (People v Ford, 62 NY2d 275).
We have considered the defendant’s remaining contentions and find them to be without merit. Gibbons, J. P., Thompson, Niehoff and Rubin, JJ., concur.